Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 20 (and therefore all claims) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1 and 20 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The instant disclosure does not provide a basis for the rigidity of “substantially rigid” and therefore the scope of the terminology is unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-10, 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Granz (2018/0333279A1) in view of Chabloz (EP3106134B1).

In regard to claim 1, Granz discloses a prosthetic socket system having an interchangeable distal end, comprising: 
a prosthetic socket 10 defining a substantially rigid base 112 [0064: metal material]; 
a funnel 102 formed from a polymeric material [0062: silicone] and removably attached to the base of a prosthetic socket (see fig 3-5), the funnel 102 arranged to be positioned in the base 112 (fig 5); 
wherein the funnel 102 defines a receiving portion (proximal end of funnel, see arrow, fig 4) having a generally conical shape (see conical proximal portion in fig 4); 
wherein the funnel 102 forms a stem (see smaller portion of distal funnel in fig 4) extending from the receiving portion (fig 4); 
wherein the funnel 102 forms a central opening (see arrow fig 4) extending through the receiving portion and the stem (fig 4), the central opening defined along an axis of the funnel (see axis 25 in fig 4); 
wherein the base 112 forms as least one hole (see hole at 130);
wherein the base 112 defines an elongate opening 130, 124 co-axial to the axis of the central opening (fig 5); 
wherein the funnel 102 is more flexible than the substantially rigid base 112 (the base is metal [0064] and the funnel is silicone [0062] and silicone is more flexible than metal).
However, Granz does not teach the hole in the base 112 is threaded for permitting insertion and retention of at least one fastener adapted to engage the funnel (intended use).
Chabloz teaches a threaded connection 6 for permitting insertion and retention of at least one fastener (30 has a threaded portion which is the fixing portion, see claim 1, fig 1b) adapted to engage a funnel 40.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the threaded connection of Chabloz between the funnel and base of Granz for a more secure, and removable connection.  
In regard to claim 2, Granz meets the claim limitations as discussed in the rejection of claim 1, and further teaches the stem (distal portion) of the funnel 102 forms at least one mounting portion (see distal lip), the at least one mounting portion arranged to receive the at least one fastener arranged to engage the base and the funnel.
In regard to claim 3, Granz meets the claim limitations as discussed in the rejection of claim 2 and further teaches the at least one mounting portion forms a rib 134 protruding radially from the stem and generally along the length of the stem (fig 5).
In regard to claim 5, Granz meets the claim limitations as discussed in the rejection of claim 1, and further teaches the base 112 defines at least one elongate opening 14, 130 adapted to correspond to the opening of the funnel (see fig 4-5), and parallel to the axis of the funnel (fig 4-5).
In regard to claim 6, Granz meets the claim limitations as discussed in the rejection of claim 1, and further teaches the receiving portion (proximal portion of 102) defines a concave receiving surface (proximal interior surface of 102, fig 5) configured and dimensioned to receive a distal end of a residual limb (since both the funnel inner surface and the residual limb have generally complementary shapes, the surface is configured and dimensioned to receive the distal end of a residual limb; fig 3).
In regard to claim 7, Granz meets the claim limitations as discussed in the rejection of claim 1, and further teaches at least a portion periphery of the receiving portion (proximal portion of 102) is generally circular (fig 3-4).
In regard to claim 8, Granz meets the claim limitations as discussed in the rejection of claim 1, and further teaches a periphery of the receiving portion (proximal portion of 102) has a circular portion (proximal) and a linear portion (medial), the linear portion corresponding to a shape of the prosthetic socket (see fig 1 and 4-5 both have a generally linear shape that corresponds, particularly since the linear portion fits into the socket).
In regard to claim 9, Granz meets the claim limitations as discussed in the rejection of claim 1, and further teaches the stem (distal portion of 112) defines an inner notch 140 formed about the opening (fig 4-5), the inner notch 140 adapted to rest along an edge of an inner ring 110 protruding from a proximal side of the base 112 about the central opening (see fig 4-5).
In regard to claim 10, Granz meets the claim limitations as discussed in the rejection of claim 1, wherein the base 112 defines at least one elongate opening 130, 124 adapted to correspond to the opening of the funnel (see opening of 102, fig 4), and parallel to the axis of the funnel (fig 4-5).
In regard to claim 12, Granz meets the claim limitations as discussed in the rejection of claim 1, wherein the funnel 102 is formed from an elastomeric material (silicone; [0062]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Granz (2018/0333279A1) in view of Chabloz (EP3106134B1) and further in view of Dillingham (2015/0018974A1).

In regard to claim 11, Granz meets the claim limitations as discussed in the rejection of claim 1, but does not teach the base defines an aperture along a proximal side of the base arranged to receive a protrusion from the distal side of the funnel.
Dillingham teaches the base defines at least one aperture along a proximal side of the base, the at least one aperture arranged to receive a protrusion extending from a distal side of the funnel. In figure 12, element 20 which is a funnel like shape and meets the distal end of the residual limb is attached to a base 50 by screws through the distal portion of 20 to the proximal portion of 40 [0117].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the screws to attach the base and funnel of Granz as taught by Dillingham for extra security and removable attachment for adjustment or replacement.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Granz (2018/0333279A1) in view of Chabloz (EP3106134B1) and further in view of Brown (WO2014/132029A1).

In regard to claim 13, Granz meets the claim limitations as discussed in the rejection of claim 1, but does not teach a receiving portion defines at least one tab.
Brown teaches at least one tab (see tabs at 38 in each corner) generally protruding axially from the receiving portion and adapted to secure to an annular insert 25 formed to attach to the base (attaches to a base 28)  (intended use).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the tabs of Brown on the receiving portion of Granz in order to allow the funnel to be attached to annular inserts (spacer places) to adjust the height of the device for different residual limbs (these plates are well known in the art of prosthetics for adjusting height so the locking pin has enough clearance).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-16, 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Granz (2018/0333279A1).

In regard to claim 14, Granz discloses funnel 102 configured and dimensioned for fitting in a base of a prosthetic socket (fits into socket as shown in fig 2 at the distal end) wherein the funnel 102 is formed from a polymeric material [0062: silicone] and arranged to removably attach to the base of a prosthetic socket (see fig 4-5); 
wherein the funnel 102 defines a receiving portion (proximal portion) having a generally conical shape (fig 4-5); 
wherein the funnel 102 forms a stem 110 (distal portion of 102) extending from the receiving portion (proximal portion of 102; see fig 4); 
wherein the funnel 102 forms a central opening extending through the receiving portion and the stem (see opening fig 4), the central opening defined along an axis of the funnel (fig 4; opening is along central axis 25).
In regard to claim 15, Granz discloses the funnel of claim 14, and further discloses the stem of the funnel (distal portion of 102) forms at least one mounting portion (110), the at least one mounting portion 110 arranged to receive at least one fastener (receives 140 to lock the pieces together [0078]) for securing to the base (fig 4-5).
In regard to claim 16, Granz meets the claim limitations as discussed in the rejection of claim 15, but teaches that the mounting portion is a hollow that receives the rib 140 rather than the rib.  
It has been held that a mere rearrangement of parts, yielding a predictable result, requires no more than routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art a the time the invention was filed to reverse the portions 110 and 140 so that the rib protrudes from the funnel and the receiving divot is in the base.
Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04IVA
In regard to claim 18, discloses the funnel of claim 14, and further discloses the receiving portion (proximal portion of 102) defines a concave receiving surface (proximal portion of 102 in fig 4-5) configured and dimensioned to receive a distal end of a residual limb (fig 3; the limb and receiving surface have generally complementary shapes).
In regard to claim 19, Granz discloses the funnel of claim 14 and further discloses a periphery of the receiving portion (proximal portion of 102) has a circular portion (proximal portion is circular) and a linear portion (middle portion between proximal and distal is linear; fig 4), the linear portion corresponding to a shape of the prosthetic socket. The socket appears to correspond to the shape of the socket as shown in fig 1-2 and 4-5.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Granz (2018/0333279A1) in view of Chabloz (EP3106134B1) and further in view of Hurley (2017/0143520A1). 

In regard to claim 20, Granz teaches a prosthetic socket system having an interchangeable distal end (capable of being interchanged since not permanently fastened), comprising: 
a prosthetic socket 10 defining a substantially rigid base 112 [0064: metal material]; 
a first funnel formed from a polymeric material [0062: insert 102 from silicone] and removably attached to the base of a prosthetic socket 10 (see fig 2) [0063: connected via one fastener; therefore removably attached by removing the fastener], 
the first funnel 102 arranged to be positioned in the base 112 (fig 5); 
wherein the first funnel 102 defines a receiving portion (proximal portion of 102, fig 4)  having a generally conical shape (fig 3-5); 
wherein the first funnel 102 forms a stem (distal portion of 102) extending from the receiving portion (proximal portion of 102); 
wherein the first funnel 102 forms a central opening (see opening around 25 in fig 4) extending through the receiving portion (proximal portion of 102) and the stem (distal portion of 102), the central opening (opening of 102 in fig 4) defined along an axis 25 of the funnel 102 (fig 4-5); 
wherein the base 112 defines an elongate opening co-axial to the axis of the central opening (see fig 5, both openings 124 and opening of 102 are co-axial); 
wherein the first funnel 102 is more flexible than the substantially rigid base 112 (funnel is silicone [0062] while the base is metal, [0064]; therefore the funnel is more flexible than the base); 
wherein the stem (distal portion of 102) of the first funnel defines a first height.
However, Granz does not teach a second funnel of a second height or that the base forms at least one threaded hole for permitting insertion and retention of at least one fastener adapted to engage the first funnel.
Hurley teaches a modular socket system including a funnel (90, fig 5J) which is packaged as a kit including an array of each component that varies in size and shape [0123].  
Since it has been held that a mere change in the size of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art, changing the height of the funnel as part of a kit would have been obvious to one of ordinary skill in the art at the time the invention was filed.  Absent a teaching of criticality (new or unexpected result), funnels of different heights is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04 IVA
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide various sized funnels as part of a modular socket kit as taught by Hurley because this allows a prosthetic socket to be customized to fit the residual limb of the user [0123].
Chabloz teaches a threaded connection 6 for permitting insertion and retention of at least one fastener (30 has a threaded portion which is the fixing portion, see claim 1, fig 1b) adapted to engage a funnel 40.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the threaded connection of Chabloz between the funnel and base of Granz (around the openings) for a more secure, and removable connection.  


    PNG
    media_image1.png
    396
    513
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 4 and 17 would be objected to as being dependent upon a rejected base claim if the 112 issues were corrected without significantly altering the scope of the base claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774